Me. Justice Figuebas
delivered tbe opinion of tbe court.
It appears that while an action for divorce was pending between Felicita Ríos and Andrés Calvo, tbe former filed a motion to compel tbe latter to make-ber an allowance for maintenance payable monthly in advance, in proportion to bisbneans, tbe petitioner basing ber petition on tbe provisions of section 168 of tbe revised Civil Code.
*119The following order was made on this motion:
“The separation has lasted 16 years, according to the complaint, and 23, according to the answer. Throughout this period the provisions of the former and present Civil Code have been in force relating to allowance for maintenance. The motion for allowance of maintenance is denied.”
The petitioner appealed from this order to the Supreme Court.
The transcript of the record .contains a so-called statement of facts which is neither approved nor signed by the judge. It contains nothing but a copy of the motion applying for maintenance, but no other proceeding with relation thereto.
We do not agree with the judge as to the ground on which he bases his decision, because during all these years the wife may not have wanted to bring an action for divorce,- which is now a reason for the maintenance, and perhaps the petitioner throughout this period may not have needed the maintenance, or perhaps the husband may have been insolvent up to that time.
Whatever may be the reason we know of no provision whatsoever which determines the prescription of an action to claim this kind of provisional maintenance by reason of the time which has elapsed.
This right accrues to the wife the moment she brings an action for divorce, and in granting or refusing provisional maintenance her necessities and the means of the husband alone are to be considered.
The appellant alleges that the statement 'of facts had not been approved by the judge because it had been mislaid in the district court.
Under the circumstances, and although, as.we have said, we do not agree with the decision appealed from, it might be supported by other grounds with which we are not acquainted because of the deficiencies of this record.
For this reason the decision should be affirmed with the *120costs against the appellant who perhaps may still be able to establish another claim of a similar character.

Affirmed.

Mr. Chief Justice Hernández and Justices MacLeary, Wolf and del Toro concurred.